Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company:Burlington Northern Santa Fe Corporation Commission File No.:1-11535 On November 3, 2009, Burlington Northern Santa Fe Corporation (“BNSF”) posted on its intranet a set of Frequently Asked Questions for Employees concerning the proposed acquisition by Berkshire Hathaway Inc. of BNSF.A copy of the Frequently Asked Questions for Employees follows: Berkshire Hathaway Acquisition of BNSF Frequently
